The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This office action is in response to Applicant’s submission filed on 23 December 2021.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected for double patenting.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-21 of US-PATNET NO.11,238,960 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-21 of US-PATNET NO.11,238,960 B2.
Instant Application:
17/389,661
US-PATENT:
11,238,960 B2
Claim 1:
A machine-implemented method, comprising: determining a similarity distribution of a sample set of personal records based on quasi-identifiers of the respective personal records, wherein the sample set of personal records is obtained from a longitudinal data set of personal records; converting the similarity distribution of the sample set to an equivalence class distribution; computing a journalistic risk based on the equivalence distribution; and de-identifying the longitudinal data set based on the journalistic risk.
Claim 1:
A method of determining a journalist risk associated with a longitudinal dataset having personal data, including quasi-identifiers, of individuals representing a sample of a population in a database, the method comprising, on a computing device: determining, from cross-sectional data in the longitudinal dataset for each of the individuals represented in the sample, a similarity measure; rounding the similarity measure to an integer value, wherein using a combinatorics approach, the integer value of the rounded similarity measure directly translates to a respective one of equivalence classes, each including a subset of the individuals having identical values for all the quasi-identifiers, each subset having a subset size; and for each of the equivalence classes: obtaining a sample equivalence class distribution by dividing the rounded similarity measure by the determined similarity measure, wherein the obtained sample equivalence class distribution is a population equivalence class distribution; calculating a probability that the equivalence class of a first size comes from population of the equivalence class of a second size; calculating an average prosecutor risk, without consideration of the population, by dividing a proportion of the individuals that belong to the equivalence class by the subset size of the equivalence class and summing the result; determining the journalist risk by multiplying the proportion of the individuals that belong to the equivalence class by the calculated probability; de-identifying the database based on the journalist risk to provide a de- identified database; and displaying the journalistic risk on a display of the computing device.
Claims 2-7
Claims 1-5


Claims 9-20 cover substantially similar claim elements as claims 1-7, and therefore is rejected as detailed above under substantially similar rationale.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  For claim 1 / 9 / 15, the claim recites a system / product / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 19, in part, recites 
“…. determining a similarity distribution of a sample set of personal records based on quasi-identifiers of the respective personal records, wherein the sample set of personal records is obtained from a longitudinal data set of personal records; converting the similarity distribution of the sample set to an equivalence class distribution; computing a journalistic risk based on the equivalence distribution; and de-identifying the longitudinal data set based on the journalistic risk” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “determining”, “converting”, “computing”, “de-identifying” in the limitation citied above could be performed by a human mind (e.g., a human information security analyst could collect, analyze personal data and hide personal information for privacy protection), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 / 15 recites the additional elements of using generic computer elements (like computer, processor, processor executing programs stored in memory). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-7 / 10-14 / 16-20 are dependent on claim 1 / 9 / 15, and include all the limitations of claim 1 / 9 / 15. Therefore, claims 2-7 / 10-14 / 16-20 recite the same abstract ideas. 
With regards to claims 2-7 / 10-14 / 16-20, the claims recite additional process for personal record analysis to hide personal identify which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  
Regarding independent claim 1, it includes the following specific teaching in combination with other limitations in the claim not shown in prior-arts: “ …. determining a similarity distribution of a sample set of personal records based on quasi-identifiers of the respective personal records, wherein the sample set of personal records is obtained from a longitudinal data set of personal records; converting the similarity distribution of the sample set to an equivalence class distribution; computing a journalistic risk based on the equivalence distribution; and de-identifying the longitudinal data set based on the journalistic risk”.
Claims 9, 15 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 9, 15, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
El Emam, et al., US-PGPUB NO.20100077006 A1 [hereafter El Emam] teaches performing risk assessment of a dataset de-identified from a source database.  However, El Emam does not show the specific process of de-identifying the longitudinal data set based on journal risk as claimed.
Emam, et al., “Protecting Privacy Using k-Anonymity”, Journal of the American Medical Informatics Association, Vol.15, No.5, Sept./Oct. 2008, [hereafter Emam] shows evaluating privacy risk and protecting personal data. However, Emam does not show the specific process of de-identifying the longitudinal data set based on journal risk as claimed.
Ferrari, et al., “Smooth Function Approximation Using Neural Networks”, IEEE Transactions on Neural Network, Vol.16, No.1, January 2005, [hereafter Ferrari] shows function approximation using neural networks. However, Ferrari does not show the specific process of de-identifying the longitudinal data set based on journal risk as claimed.
El Emam, et al., “Evaluating the Risk of Re-identification of Patients from Hospital Prescription Records”, Can J. Hosp Pharm 2009;62(4):307-319 [hereafter Emam1] shows prosecutor risk and equivalence class. However, El Emam1 does not show the specific process of de-identifying the longitudinal data set based on journal risk as claimed.
Friedrich, et. al., US-PGPUB NO.20070026365 A1 [hereafter Friedrich] teaches virtual patent population mapping.  Binkowski, et al., US-PATENT NO.8,447,738B1 [hereafter Friedrich] teaches identifier and re-identification risk for patient data. However, Friedrich does not show the specific process of de-identifying the longitudinal data set based on journal risk as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128